                   Case 19-11292-KG            Doc 520       Filed 08/23/19        Page 1 of 5



                              UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF DELAWARE
------------------------------------------------------x
                                                      :
In re                                                 : Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     : Case No. 19-11292 (KG)
                                                      :
                  Debtors.1                           : Jointly Administered
                                                      :
------------------------------------------------------x

               NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                 FOR HEARING ON AUGUST 23, 2019 AT 2:00 P.M. (ET)3


         AS NO MATTERS ARE SCHEDULED TO GO FORWARD, THE HEARING
           HAS BEEN CANCELLED WITH THE PERMISSION OF THE COURT.


I.        CONTINUED MATTERS:

          1.       Motion of Debtors Pursuant to 11 U.S.C. § 105 and Fed. R. Bankr. P. 9019
                   Authorizing and Approving Stipulation and Agreement Between the Debtors and
                   the United States [Docket No. 28 – filed June 10, 2019]

                   Objection / Response Deadline:          July 1, 2019 at 4:00 p.m. (ET); extended to
                                                           August 18, 2019 at 3:00 p.m. (ET) for the
                                                           Official Committee of Unsecured Creditors
                                                           (the “Committee”)

                   Objections / Responses Received:

                   A.      Informal comments received from the Committee

                   B.      State of Florida’s Limited Objection to Debtors’ Motion to Approve
                           Compromise with the United States [Docket No. 200 – filed July 1, 2019]

                   Related Documents:

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 410 S. Benson Lane, Chandler, Arizona 85224.
2
    Amended items appear in bold.
3
  The hearing was scheduled to be held before The Honorable Kevin Gross at the United States Bankruptcy Court for the
District of Delaware, 824 North Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801.



RLF1 21913891v.1
                   Case 19-11292-KG       Doc 520        Filed 08/23/19   Page 2 of 5



                   i.     Notice of Motion and Hearing [Docket No. 59 – filed June 11, 2019]

                   Status: The hearing on this matter has been continued to September 5, 2019 at
                          9:30 a.m. (ET).

         2.        Motion of the Class Claimants for Leave to File Class Proof of Claim [Docket
                   No. 76 – filed June 16, 2019]

                   Objection / Response Deadline:       July 1, 2019 at 4:00 p.m. (ET); extended to
                                                        August 30, 2019 at 4:00 p.m. (ET) for the
                                                        Debtors and the Committee

                   Objections / Responses Received: None.

                   Related Documents:

                   i.     Amended Notice of Motion by Plaintiffs and Class Claimants for Leave to
                          File Class Proof of Claim [Docket No. 77 – filed June 17, 2019]

                   ii.    Notice of Submission of Proposed Form of Order Granting Motion by
                          Plaintiffs and Class Claimants for Leave to File Class Proof of Claim
                          [Docket No. 170 – filed June 26, 2019]

                   Status: The hearing on this matter has been continued to September 5, 2019 at
                          9:30 a.m. (ET).

         3.        Motion by Hospital Class Action Claimants Pursuant to Fed. Bankr. P. 9014 and
                   7023 to Make Federal Rule of Civil Procedure 23 Applicable to These
                   Proceedings and to Permit the Filing of a Class Proof of Claim [Docket No. 404 –
                   filed August 7, 2019]

                   Objection / Response Deadline:       August 19, 2019 at 4:00 p.m. (ET); extended
                                                        for the Debtors and the Committee to August
                                                        30, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:       None.

                   Related Documents:

                   i.     Amended Notice of Motion [Docket No. 405 – filed August 7, 2019]

                   Status: The hearing on this matter has been continued to September 5, 2019 at
                          9:30 a.m. (ET).

II.      RESOLVED MATTER:

         4.        Debtors’ Application for Entry of an Order (I) Authorizing the Debtors to Employ
                   and Retain Wilson, Sonsini, Goodrich & Rosati, P.C. as Special Litigation
                   Counsel Nunc Pro Tunc to the Petition Date and (II) Modifying the Automatic

                                                    2
RLF1 21913891v.1
                   Case 19-11292-KG       Doc 520        Filed 08/23/19    Page 3 of 5



                   Stay to Allow Wilson, Sonsini, Goodrich & Rosati, P.C. to Draw Down its Pre-
                   Petition Retainer [Docket No. 131 – filed June 24, 2019]

                   Objection / Response Deadline:       July 8, 2019 at 4:00 p.m. (ET); extended to
                                                        August 19, 2019 at 4:00 p.m. (ET) for the
                                                        Committee

                   Objections / Responses Received:

                   A.     Informal comments received from the Committee

                   B.     Informal comments received from the Office of the United States Trustee
                          (the “U.S. Trustee”)

                   Related Documents:

                   i.     Supplemental Declaration of Bradley D. Sorrels in Support of the
                          Debtors’ Application for Entry of an Order (I) Authorizing the
                          Debtors to Employ and Retain Wilson, Sonsini, Goodrich & Rosati,
                          P.C. as Special Litigation Counsel Nunc Pro Tunc to the Petition Date
                          and (II) Modifying the Automatic Stay to Allow Wilson, Sonsini,
                          Goodrich & Rosati, P.C. to Draw Down its Pre-Petition Retainer
                          [Docket No. 518 – filed August 22, 2019]

                   ii.    Certification of Counsel Regarding Order (I) Authorizing the Debtors
                          to Employ and Retain Wilson, Sonsini, Goodrich & Rosati, P.C. as
                          Special Litigation Counsel Nunc Pro Tunc to Allow Wilson, Sonsini,
                          Goodrich & Rosati, P.C. to Draw Down its Pre-Petition Retainer
                          [Docket No. 519 – filed August 22, 2019]

                   Status: On August 22, 2019, the Debtors submitted a revised proposed form
                          of order under certification of counsel. Accordingly, a hearing with
                          respect to this matter is no longer necessary.

III.     CONTESTED MATTER GOING FORWARD:

         5.        Application of Debtors Pursuant to 11 U.S.C. §§ 327(a), 328, and 330 and Fed. R.
                   Bankr. P. 2014 and 2016 for Authorization to Retain and Employ FTI Consulting,
                   Inc. as Financial Advisor for Debtors Nunc Pro Tunc to Petition Date [Docket No.
                   359 – filed July 25, 2019]

                   Objection / Response Deadline:       August 8, 2019 at 4:00 p.m. (ET); extended to
                                                        August 12, 2019 at 4:00 p.m. (ET) for the U.S.
                                                        Trustee

                   Objections / Responses Received:




                                                    3
RLF1 21913891v.1
                   Case 19-11292-KG       Doc 520     Filed 08/23/19   Page 4 of 5



                   A.     United States Trustee’s Objection to Application of Debtors Pursuant to
                          11 U.S.C. §§ 327(a), 328, and 330 and Fed. R. Bankr. P. 2014 and 2016
                          for Authorization to Retain and Employ FTI Consulting, Inc. as Financial
                          Advisor for Debtors Nunc Pro Tunc to Petition Date [Docket No. 430 –
                          filed August 12, 2019]

                   Related Documents:

                   i.     Debtors’ Reply in Support of the Application of Debtors Pursuant to 11
                          U.S.C. §§ 327(a), 328, and 330 and Fed. R. Bankr. P. 2014 for
                          Authorization to Retain and Employ FTI Consulting, Inc. as Financial
                          Advisor for the Debtors Nunc Pro Tunc to Petition Date [Docket No. 495 -
                          filed August 21, 2019]

                   ii.    Supplemental Declaration of Michael Tucker in Support of the
                          Application of Debtors Pursuant to 11 U.S.C. §§ 327(a), 328, and 330 and
                          Fed. R. Bankr. P. 2014 and 2016 for Authorization to Retain and Employ
                          FTI Consulting, Inc. as Financial Advisor for Debtors Nunc Pro Tunc to
                          Petition Date [Docket No. 496 - filed August 21, 2019]

                   Status: The hearing on this matter is continued to a date to be determined.




                                                  4
RLF1 21913891v.1
                   Case 19-11292-KG   Doc 520    Filed 08/23/19   Page 5 of 5



Dated: August 23, 2019
       Wilmington, Delaware

                                         /s/ Christopher M. De Lillo
                                         RICHARDS, LAYTON & FINGER, P.A.
                                         Mark D. Collins (No. 2981)
                                         John H. Knight (No. 3848)
                                         Paul N. Heath (No. 3704)
                                         Amanda R. Steele (No. 5530)
                                         Christopher M. De Lillo (No. 6355)
                                         One Rodney Square
                                         920 N. King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-7700
                                         Facsimile: (302) 651-7701

                                         -and-

                                         WEIL, GOTSHAL & MANGES LLP
                                         Gary T. Holtzer (admitted pro hac vice)
                                         Ronit J. Berkovich (admitted pro hac vice)
                                         Candace M. Arthur (admitted pro hac vice)
                                         Olga F. Peshko (admitted pro hac vice)
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007

                                         Attorneys for the Debtors
                                         and Debtors in Possession




                                             5
RLF1 21913891v.1
